Title: From John Adams to John Langdon, 3 July 1813
From: Adams, John
To: Langdon, John



Dear Sir
Quincy July 3. 1813.

Although it would do no good to excite your Tears or my own, by Allusions to your late Afflictions or mine; I Sincerely condole and Sympathize with you.
Instead of bewailing the past, it is better to think of the future, and Serve our Generation, as well as We can by the feeble Forces and few days that may be lent Us. I know of nothing better that I can attempt at this moment in this Way, than by presenting this Volume which contains Memorials of Transactions, Quorum Pars magne fuisti.
A Navy begins to be popular. Most Men are convinced of its necessity both on the Lakes and the Ocean.
I am, Sir your old Friend
John Adams